         Case 8-19-77310-las      Doc 6     Filed 10/24/19       Entered 10/24/19 15:29:21




Berger, Fischoff, Shumer, Wexler & Goodman, LLP
Proposed Attorneys for the Debtor &
Debtor-in-Possession
Heath S. Berger, Esq.
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
(516) 747-1136

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                             X
In re:                                                                 Chapter 11

MEDIQUIP, LLC                                                          Case No. 19-

                        Debtor                                         AFFIDAVIT PURSUANT
                                                                       TO RULE 1007-4
                                                             X

STATE OF NEW YORK)
COUNTY OF NASSAU) ss.;

          Sonia Carrero, being duly sworn, deposes and says:

                 I am the Chief Executive Officer of the debtor herein, and submit this affidavit

pursuant to Rule 1007-4 of the Local Bankruptcy Rules.

          2.     The debtor is filing contemporaneously herewith, a voluntary petition for

reorganization under Chapter 11 of the Bankruptcy Code.

          3.     There are no prior bankruptcy case filings by this Debtor.

          4.     The Debtor is a New York Corporation. The Debtor

is a non-public company and none of its shares are registered under Section 12 of the Securities

Exchange Act of 1934. All stock issued and outstanding is common stock of one class. .

          5.     The Debtor operates a home respiratory care business and services patients

throughout the New York metropolitan area. The filing was precipitated by the entry of a

confession of judgment by a non-conventional lender who purportedly purchased future invoices
      Case 8-19-77310-las         Doc 6     Filed 10/24/19      Entered 10/24/19 15:29:21




in exchange for weekly payments. Apparently there was a default in payments and a judgment

was entered. My partner, who was responsible for the finances of the business and had recently

disappeared from the business and filed for unemployment apparently caused the Debtor to

borrow large sums from numerous "invoice purchasers". I am in the process of discovering the

true finances of the business. The Debtor will use the Chapter 11 to continue its business and

reorganize and investigate these "loans" and other activities by the former President.

        6.      There is no pre-petition creditor's committee.

        7.      Pursuant to Bankruptcy Rule 1007 and the local rules of this court the debtor is

required to file with this petition a list containing the names and addresses of the twenty

largest unsecured creditors (i) excluding those who or which would not be entitled to vote at

creditors meeting under 11 U.S.C. Section 702; (ii) such creditors who are employees of the

debtor at the time of the filing of the petition of reorganization; and (iii) creditors who are

"insiders" as that term is defined in Section 101(25) of the Bankruptcy Code. The list of the

twenty largest unsecured creditors is annexed hereto.

       8.      None of the debtor's property is in the possession or custody of any custodian,

public officer, mortgagee, pledgee, assignee of rents, or secured creditor, or agent for an such

entity, except its business checking accounts have been restrained by a creditor.

       9.      The Debtor's assets have been included on the Debtor's Schedule B - Personal

Property, filed simultaneously herewith.
      Case 8-19-77310-las                    Doc 6   Filed 10/24/19      Entered 10/24/19 15:29:21




       10.         The debtor's assets and liabilities have been included on the debtor's Schedules

which are being filed simultaneously herewith.

                                                        MEDIQUIP, INC.


                                                        Sonia Carrero,

 Sw m to before me this
-23 day of October, 2019



    Notary Pubkr.A.....
                            S. BERGER
              Notary Public, State of New York
                     No. 025E5008879
                Oualifiee in Suffolk County
             Commission Expires March 1,20
